UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) : April 23, 2010 SUNRISE SENIOR LIVING, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1-16499 (Commission File Number) 54-1746596 (I.R.S. Employer Identification No.) 7900 Westpark Drive McLean, Virginia 22102 (Address of principal executive offices) (Zip Code) (703)273-7500 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Completion of German Restructuring As previously disclosed in a Current Report on Form 8-K filed by Sunrise Senior Living, Inc. ( Sunrise ) with the U.S. Securities and Exchange Commission on October 28, 2009 (the  October 28 Form 8-K ), Sunrise entered into a restructuring agreement, in the form of a binding term sheet, on October 22, 2009 (the  Restructure Term Sheet ), with Capmark Finance Inc. ( Capmark ) and Natixis, London Branch ( Natixis ), two lenders to Sunrise and certain of its affiliates (collectively, the  Electing Lenders ). The Restructure Term Sheet provided for the settlement and compromise of the Electing Lenders claims against Sunrise and certain of its affiliates, under operating deficit and principal repayment guarantees provided by Sunrise and certain of its affiliates in support of Sunrises German subsidiaries. The Restructure Term Sheet also contemplated that certain other identified creditors of Sunrise (the  Non-Electing Lenders ) may elect to participate with respect to their asserted claims in the restructure transactions contemplated by the Restructure Term Sheet (the  Restructure Transactions ), by executing the Restructure Term Sheet or the definitive restructure documents (the  Restructure Documentation ) on or before the first anniversary of theexecutionof the Restructure Documentation
